Putnam, J.:
The magistrate claiming here to try and convict this defendant, was the police justice of a police district in the town of East Hampton, L. I. Such justice has acted in this part of East Hampton without question for several years. If his jurisdiction be confined to the police district in which he was chosen it was unconstitutional. A town or village might be divided for police protection, but not for a separate court, since such portion cannot be thus dissevered from the rest of the municipality for judicial purposes. (People ex rel. Townsend v. Porter, 90 N. Y. 68.) If in order to sustain this Police Court jurisdiction we regard it as running beyond the confines of the police district and extending throughout all of East Hampton, then the principles of self-government have been violated. A fraction of the town would be erecting a local court over the rest of the inhabitants, who, having local justices of the peace provided by the Constitution (Art. 6, § 17), neither by direct vote nor by delegated power have ever consented to such additional tribunal.
The order of the County Court of Suffolk county reversing defendant’s conviction for a misdemeanor before the acting police magistrate is, therefore, affirmed.'
Jenks, P. J., Thomas, Mills and Rich, JJ., concurred.
Order of the County Court of Suffolk county reversing defendant’s conviction for a misdemeanor before the acting police magistrate affirmed.